Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/23/21, with respect to the rejection(s) of claim(s) rejected in the prior office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 6,144,794 to Mao et al.
It is noted that the arguments are persuasive in light of the amendment, not the use of prior art Bennett. Examiner sought to use the teaching of Bennet for the purpose of the common use of a light source and transmission with a few mode fiber. Adapting ‘356 to use a source with a few mode fiber would be within the level of ordinary skill in the art.
Examiner further notes that possible 35 USC 112 issues are present. Although not defined in the specification, Examiner assumes “ND” filter is a neutral density filter. However, by definition, a ND filter works by filtering all wavelengths and therefore it is unclear to the examiner how the claimed ND filter is “partial”. 
Additionally, a “small transmittance” is claimed. This is an undefined range and value. There is no range claimed or units claimed. Is this transmittance a degree of light intensity? Power? Wavelength ranges? Examiner attempted to refer back to the specification but there is no disclosure or definition for a “small transmittance”, solely a definition for a “small dot”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘356 (cited in prior office action) in view of US 2017/0227445 to Nakaji and further in view of US 6,144,794 to Mao et al.
‘356 discloses a mode equalization filter that reduces a difference in light intensity between multiple modes of signal light propagating in a core of a few mode fiber, comprising: 
A collimator lens (128) that collimates the signal light emitted from a source (114); 
A partial ND filter (124) including a small dot (paragraph 138) having small transmittance (no range is claimed and as broadly interpreted the term “small” is relative. The prior art certainly projects a portion of the emitted light and is smaller than the output beam); wherein
The small dot having the small transmittance is arranged in a part of the partial ND filter (figure 9B), and 
The partial ND filter is arranged such that, when the collimated signal is transmitted, a part of the collimated signal overlaps (figure 11 depicts overlapping profiles).
As to claim 2, the dot size and intensity is varied as claimed.
As to claim 3, the optical axis is altered (figures 5 and 9C).

Nakaji discloses a few mode input and output fiber with a coupler therebetween. Nakaji is a sensor format that couples a sensor system similar to ‘356 but outputs and couples througha  focuser to a photodiode and fiber (paragraph 41).
It would have been obvious to substitute the input and/or output with optical fibers collimated with a lens as a matter of obvious design choice. The invention of ‘356 deals not with the input or output of light, but rather the filtering aspect. Substituting the light source with a fiber and outputting to another fiber is common as taught by Nakaji.
	‘356 in view of Nakaji discloses the claimed invention except for the newly amended limitation that the small dot filter is arranged to “actuate” and move along a second axis perpendicular to the optical axis. ‘356 does disclose in figure 5 a staggered and offset sensor filter that can be moved relative to the optical axis. 
	Mao discloses such an actuated ND (neutral density) filter portion that moves in a perpendicular direction to the optical axis (14; figure 2) to eliminate oscillation in the attenuation spectrum. 
	It would have been obvious to one having ordinary skill in the art to add an actuated ND filter as taught by Mao in ‘356 in view of Nakaji to properly reduce oscillation effects in an attenuation spectrum.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883